Citation Nr: 1039864	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-21 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Guillermo M. Danez


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in a recognized guerrilla unit 
of the Philippine Army from December 1, 1943 to August 31, 1945.  
The appellant is the surviving spouse of the Veteran.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Manila, Republic of the Philippians. 
In September 2008 the Board reopened the appellant's claim and 
remanded it for further development.  Such development having 
been completed, the case was returned to the Board for appellate 
disposition.

The claimant testified before the undersigned Acting Veterans Law 
Judge at an August 2008 hearing.



FINDINGS OF FACT

1.  The Veteran served in a recognized guerrilla unit of the 
Philippine Army from December 1, 1943 to August 31, 1945.  The 
Veteran's unit, I Company, 3rd Battalion, PQOG was a terminal 
date unit and all members of that unit were discharged at the 
same time. 

2.  The Veteran died on July [redacted], 1983.  The cause of death on the 
death certificate was listed as cardiac arrest due to congestive 
heart failure due to rheumatic heart disease.

3.  The Veteran was not service connected for any disability at 
the time of his death.

4.  The evidence does not show that cardiac arrest, congestive 
heart failure, or rheumatic heart disease were caused by a 
disease or injury that occurred during the Veteran's service or 
that they were manifest to a compensable degree within a year of 
the Veteran's discharge from service.


CONCLUSIONS OF LAW

1. Cardiac arrest, congestive heart failure, and rheumatic 
disease were not incurred in service, nor may they be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1136, 5013, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309, 3.385 (2009). 

2.  A service connected disease or injury was not either the 
principal or a contributory cause of the Veteran's death. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In the context of a claim for death indemnity compensation (DIC) 
benefits, which includes a claim of service connection for the 
cause of the Veteran's death, section 5103(a) notice must be 
tailored to the claim.  The notice should include (1) a statement 
of the conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response. Hupp v. Nicholson, 
21 Vet. App. 342 at 352-353 (2007).

In this case, the claimant was sent a letter in November 2006, 
prior to the initial adjudication of her claim, which explained 
VA's duty to assist her with obtaining evidence in support of her 
claim.  Insofar as the November 2006 letter did not comply with 
the requirements that were sent forth in Hupp, another letter was 
sent to the claimant in March 2009 which explained what the 
evidence needed to show in order to establish entitlement to DIC 
based on a disability that was service connected at the time of 
the Veteran's death and what the evidence needed to show in order 
to support such claim based on a disability that was not service 
connected or for which the Veteran did not file a claim during 
his or her lifetime.  It also explained the manner whereby VA 
determines the effective date for a grant of DIC benefits.  The 
appellant's claim was subsequently readjudicated in supplemental 
statements of the case (SSOCs) that were both dated in April 
2009, thereby curing any pre-decisional notice errors.  The Board 
concludes that the duty to notify has been met.

In addition to providing the claimant with the above described 
notices, VA also must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his or 
her claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including various of the Veteran's 
service records, verification of the dates of the Veteran's 
service from the National Personnel Records Center (NPRC), the 
Veteran's death certificate, letters from various persons who 
claimed to have treated the Veteran for various illnesses during 
his lifetime, and a transcript of the testimony that was 
presented at the August 2008 hearing.  The NPRC confirmed that no 
additional service treatment records pertaining to the Veteran 
exist.  The claimant has not identified any additional evidence 
in support of her claim that is not of record, nor does it appear 
from the record that any such evidence exists.  Therefore, the 
duty to assist has been met. 

For the reasons set forth above, the Board finds that the 
requirements of the VCAA were met in this case. 

II Prior Remand

This matter was previously remanded by the Board.  A claimant is 
entitled to substantial compliance with the instructions that are 
set forth in a Board remand. See Stegall v. West, 11 Vet. App. 
268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd 
sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not 
required under Stegall where Board's remand instructions were 
substantially complied with). 
 
The September 2008 remand instructed the agency of original 
jurisdiction (AOJ) to (1) determine the dates of the Veteran's 
recognized guerrilla service; (2) contact the Veteran's former 
physician to obtain information about the onset of the Veteran's 
heart problems; and (3) obtain a VA opinion concerning the cause 
of the Veteran's death.  The claim was then to be readjudicated,

The record reveals substantial compliance with these 
instructions.  The AOJ contacted the NPRC and obtained 
verification of the Veteran's dates of service. In January 2009 
the AOJ sent a letter to the claimant and requested that she 
obtain a statement from the identified physician.  The letter 
instructed her that if she was unable to obtain the requested 
information she should fill out a release enabling VA to contact 
the physician to obtain the information on her behalf.  The 
claimant responded that the physician was deceased.  A VA opinion 
concerning whether the Veteran's death was due to a disease or 
injury that occurred during his service was also obtained.  
Thereafter, the appellant's claim was readjudicated in both of 
the April 2009 SSOCs.

III.  Service Connection for the Cause of the Veteran's Death

The claimant contends that her husband's death was caused by his 
military service.  She contends that the Veteran's congestive 
heart failure or hypertension that led to congestive heart 
failure, onset within one year of the Veteran's service.  
Alternatively, she argues that the Veteran had various other 
diseases and injuries during his service and that these other 
diseases and/or injuries led to the Veteran's congestive heart 
failure and subsequent cardiac arrest.

Service connection may be granted for the cause of the Veteran's 
death if a disorder incurred in, or aggravated by, service either 
caused or contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  For 
a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared in 
producing death; rather, it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In this case the Veteran was not service connected for any 
disability at the time of his death.  Therefore, the appellant's 
claim is necessarily premised upon a disorder for which service 
connection had not yet been granted at time of his death.  

The Veteran's death certificate indicates that the Veteran died 
on July [redacted], 1983.  The cause of death was listed as cardiac 
arrest, which onset 2 weeks prior to the Veteran's death.  This 
was stated to be due to or as a consequence of congestive heart 
failure which onset 7 months prior to the Veteran's death.  This, 
in turn, was stated to be due to rheumatic heart disease.  No 
date of onset of rheumatic heart disease was set forth on the 
death certificate.  

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
cardiovascular disease, may be granted if manifest to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's AGUZ Form 632 sets forth that he served in the I 
Company, 3rd Battalion, I Corps, President Quezon's Own 
Guerrillas (PQOG) from December 1, 1943 to August 31, 1945.  The 
Veteran's unit was recognized from May 7, 1942 to August 31, 
1945.  In February 2009, the NPRC confirmed the Veteran's dates 
of service.  The NPRC indicated that the Form 632 is correct and 
that I company, 3rd Battalion, I Infantry, PQOG was a terminal 
date guerrilla unit and all members of that unit were discharged 
at the same time.  

The claimant contends that the Veteran had active service until 
March 23, 1946, the date he was discharged from the Philippine 
Army by reason of demobilization.  An "Affidavit for Philippine 
Army Personnel" dated in March 1946 sets forth that the Veteran 
was first assigned to the Marking's Fil-Americans, unit 
recognized January 1, 1945.  In August 1943 the Veteran 
transferred to the PQOG and thereafter performed various guerilla 
activities. From April 1945 to August 31, 1945 the Veteran's unit 
was attached to the 11th Airborne, United States Army.  From 
September 1, 1945 to November 20, 1945 the Veteran was involved 
in patrol and guard duties at Calamba Sector, Laguna.  On 
November 21, 1945 to the Veteran returned to his civilian 
occupation as a farmer.  On March 16, 1946 the Veteran was 
recalled by the Philippine Army for processing and he was 
processed on March 18, 1946.  His Philippine Army discharge 
certificate was issued on March 23, 1946.

For VA compensation purposes, service in the Commonwealth Army of 
the Philippians is recognized as active military service from and 
after the dates and hours when they were called into service of 
the Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated July 
26, 1941.  This includes service as a guerrilla in a recognized 
guerrilla unit, or an unrecognized guerrilla unit under a 
recognized commissioned officer only if the person was a former 
member of the United States Armed Forces.  38 C.F.R. § 3.40.  The 
active service of the irregular forces guerilla will be the 
period certified by the service department.  38 C.F.R. § 3.42.  

In this case, the service department certified the Veteran's 
service as being from December 1, 1943 to August 31, 1945, the 
terminal date of recognition of the Veteran's guerrilla unit at 
which time all members of his unit were discharged from active 
service.  VA is bound by service department's certification of 
the Veteran's period of service.  Therefore, for the purposes of 
evaluating this claim, the Veteran's service is deemed to have 
ended on August 31, 1945, irrespective of the date of discharge 
shown on the discharge certificate that was prepared by the 
Philippine Army. 

On his March 1946 "Affidavit for Philippine Army Personnel", 
the Veteran wrote "none" in the section entitled 
"chronological record of wounds and illness incurred from 8 Dec 
41 to date of return to mil[itary] control.  Show all wounds and 
illnesses incurred." The Veteran received a separation physical 
examination in March 1946.  The report of examination listed all 
body systems as normal.  The Veteran was noted to not be disabled 
or suffering from any wound, injury, or disease, whether or not 
incurred in the military service, at the time of his examination.

26 years after the Veteran's separation examination, the Veteran 
obtained an affidavit from a member of his former unit attesting 
that the Veteran was wounded by sniper fire in August 1943, which 
was prior to the Veteran's recognized guerrilla service.  The 
Veteran also produced a statement from a physician who asserted 
that he treated the Veteran for a gunshot wound in August 1943 
and that this injury took approximately 6 weeks to heal.   The 
Board notes that members of the Commonwealth Army of the 
Philippians are not entitled to the presumption of soundness 
unless the record shows examination at the time of entrance into 
the Armed Forces of the United States.  38 C.F.R. § 3.40(c)(2).  
To the extent that the Veteran may have been injured by sniper 
fire, this was prior to his period of recognized guerrilla 
service and, furthermore, according to the March 1946 separation 
exam the Veteran did not then have any residuals of a gunshot 
wound.  The Board finds that the medical examination that was 
performed in 1946, shortly after his service,  and his own 
affidavit, also prepared in March 1946, are more credible 
evidence of the Veteran's health during service than are 
statements that were prepared nearly 30 years after the alleged 
gunshot injury occurred. The Board acknowledges that in May 1972 
the Veteran claimed that he failed to list the gunshot wound on 
the March 1946 Affidavit because he was not treated in a 
hospital.  However, this assertion, made 26 years after the 
Veteran filled out the affidavit is not credible, especially 
because a medical examination that was performed at around the 
same time did not note any residuals of a gunshot wound.  In any 
event, as previously noted, even if the Veteran did incur a 
gunshot wound this was before his recognized guerrilla service.  
Finally, even if the Veteran were to be recognized as having a 
gunshot wound to the head during a recognized period of service, 
there is absolutely no medical evidence to suggest that this 
gunshot wound either caused or aggravated the heart disease that 
led to the Veteran's death. 

A medical certificate dated in August 1971 indicated that the 
Veteran then had hypertension and cataracts.  

A radiology document dated in July 1980 indicated that except for 
atherosclerotic changes at the aorta, the Veteran's 
cardiopulmonary findings were essentially normal.

In a "Medical Certificate" dated in July 1982 a retired 
physician wrote that he treated the Veteran for malaria, advanced 
avitaminosis (vitamin deficiency), pneumonia, decreased vision, 
and headaches from 1943-1945.  This document was prepared nearly 
40 years after the alleged treatment was rendered, is unsupported 
by any treatment records, and conflicts with the Veteran's own 
assertions and the report of examination, both of March 1946, 
which were far more contemporaneous to the time of the alleged 
injuries and illnesses set forth in the July 1982 documents.  The 
Board finds that the documents that were prepared in 1946, 
shortly after the Veteran's service, are more credible than an 
account of treatment allegedly rendered 40 years previously and 
which is unsupported by any treatment records.  Finally, even if 
the Board were to accept this certificate as credible, there is 
no evidence to show that the disabilities it lists either caused 
or aggravated the heart disease that led to the Veteran's death.
 
In a March 1987 written statement the claimant asserted that the 
Veteran died of malnutrition and "many illnesses" that he 
incurred while he was a prisoner of war (POW).  There is no 
credible evidence that the Veteran was ever a POW, nor did his 
death certificate link his death to malnutrition.  The Veteran's 
AGUZ Form 632 does not list any time spent by the Veteran as a 
POW.  

In a letter dated in November 1993 a physician wrote that the 
Veteran was a patient of hers off and on from 1947 until 1983 due 
to hypertension, angina, and asthma.  She did not have any 
medical records pertaining to such treatment because they had 
been destroyed.  She did not indicate when any of the listed 
ailments onset.  

In a letter dated in 1996, two persons who indicated that they 
served with the Veteran wrote that the Veteran had shortness of 
breath, dyspnea, and swelling of the lower extremities some time 
after his separation from service in 1946.  In a written 
statement dated in July 1996 the claimant contended that this 
indicated that her husband had "heart sickness" within a year 
of his discharge from active service.  

A December 1999 "Medical Certificate" from another physician 
stated that the physician treated the Veteran off and on from 
1947 to 1975 for congestive heart failure, hypertension, angina, 
malnutrition, and asthma.  The physician indicated that he had no 
medical records pertaining to the Veteran because they were all 
destroyed.  The letter did not indicate when any of the listed 
disorders onset. 

A December 2003 "Medical Certification" from the doctor who 
signed the Veteran's death certificate states that the Veteran's 
diagnoses were cardiac arrest secondary to congestive heart 
failure from rheumatic heart disease.  

In August 2008 the claimant and her daughter testified before the 
undersigned Acting Veteran's Law Judge.  They then contended that 
the Veteran' alleged gunshot wound injury caused his death 
because it caused "nervous breakdown and trauma and stress."  
They believed that this caused the Veteran's heart disease.  They 
acknowledged that no physician had ever linked the Veteran's 
death to either a gunshot wound or "trauma and stress."  See 
Transcript. 

A VA medical opinion was obtained in March 2009.  The physician 
who reviewed the claims file indicated that the Veteran's 
congestive heart failure was not caused by his military service.  
The reason given was that there was nothing in the medical 
records that could have supported the fact that the Veteran then 
had any kind of cardiac illness that could have caused the 
congestive heart failure.  

The evidence does not indicate that it is at least as likely as 
not that the Veteran's death from cardiac arrest, due to or as 
result of congestive heart failure, due to or as a result of 
rheumatic heart disease, is at least as likely as not due to a 
disease or injury that occurred during the Veteran's service.  
There is no competent evidence that the Veteran had rheumatic 
heart disease or congestive heart failure in service or within a 
year thereof.  While the claimant asserts that the Veteran had 
symptoms of heart disease since service, there is no evidence 
that she has the medical expertise that is necessary to diagnose 
rheumatic fever, rheumatic heart disease, congestive heart 
failure, or any other type of cardiac disorder.  These are not 
disorders that are readily apparent to the lay observer and, in 
any event, the claimant was not with the Veteran during his 
service to observe his health.  The Veteran denied having any 
illnesses during his service in a March 1946 affidavit and a 
medical examination that was performed at that time noted no 
health problems.  

While in a July 1982 medical certificate a retired physician 
wrote that he treated the Veteran for various illnesses while the 
Veteran was in service, including malaria, pneumonia, and a 
vitamin deficiency that led to reduced vision, as noted 
previously the Board finds that this evidence is not credible in 
light of the contradictory evidence in the affidavit and report 
of examination that were dated in March 1946, far more 
contemporaneously to the Veteran's service.  However, even if the 
Veteran was in fact treated for the diseases listed in the July 
1982 medical certificate, neither rheumatic fever nor any cardiac 
disorder were among the ailments listed therein.  There is no 
competent evidence that malaria, pneumonia, or vitamin 
deficiencies caused rheumatic fever, rheumatic heart disease, or 
congestive heart failure. These are not the kinds of ailments 
whose etiology can be explained by a layperson. Rather, medical 
expertise is required.  The only medical opinion of record found 
no evidence that the Veteran had a cardiac ailment during his 
service. 

The Board acknowledges that a physician indicated that she 
treated the Veteran off and on since 1947 and that his ailments 
included hypertension.  However, even assuming that this letter 
can be read to imply that the Veteran had hypertension since 1947 
when he was first seen by this physician, this was more than a 
year after the Veteran's service.  As previously discussed, the 
Veteran's last day of service was August 31, 1945.  Thus, the 
criteria for presumptive service connection were not met. In any 
event, the Veteran's death certificate did not link his cardiac 
arrest or congestive heart failure to hypertension.  Rather, the 
death certificate indicated that the Veteran's congestive heart 
failure was caused by rheumatic heart disease, a complication of 
rheumatic fever.  There is no competent evidence of record 
indicating that hypertension causes rheumatic fever, which is the 
result of an infectious process.

Similarly, the medical certificate from another physician that 
was dated in 1999, which indicated that the physician treated the 
Veteran since 1947 and that congestive heart failure was among 
his ailments, fails to provide a link between the cause of the 
Veteran's death and his service.  Even assuming that this letter 
can be read to imply that the Veteran had congestive heart 
failure since he was first seen by this physician in 1947, this 
is more than one year after the Veteran's service.  Furthermore, 
the Veteran's death certificate states that the Veteran's 
congestive heart failure predated his death by only seven months.  
This is more credible than the physician's statement, unsupported 
by any medical records and prepared decades after he treated the 
Veteran. This is especially so given the essentially normal 
radiological study of the heart in 1980, which is entirely 
inconsistent with longstanding congestive heart failure since 
1947.

Additionally, there is no competent and credible evidence that 
the Veteran incurred a gunshot wound in service that led to his 
death, whether by placing him under "stress" or otherwise.  As 
previously noted, the weight of the evidence does not indicate 
that that the Veteran actually sustained a gunshot wound during 
his service.  However, even assuming that the Veteran was shot, 
which conflicts with what was reported on the March 1946 
affidavit and the separation examination, this was consistently 
dated to a time prior to the Veteran's period of service as 
certified by the service department.  In any event, as previously 
discussed the Veteran's death certificate attributed the 
Veteran's cardiac problems to rheumatic heart disease.  There is 
no competent evidence that "trauma and stress" due to a gunshot 
wound can cause rheumatic fever or rheumatic heart disease.  
There is also no competent evidence that stress from a gunshot 
wound could conceivably contribute to congestive heart failure.  
Furthermore, there is no evidence at all indicating when the 
Veteran contracted rheumatic fever as there is no evidence of 
record referencing this disorder other than the Veteran's death 
certificate and the December 2003 certificate signed by the same 
doctor who signed the death certificate. 

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the claimant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


